Case 2:18-cv-00525-RBL Document 119-2 Filed 07/16/20 Page 1 of 28




                     Exhibit 2
            Case 2:18-cv-00525-RBL Document 119-2 Filed 07/16/20 Page 2 of 28




 1                                                                 The Honorable Ronald B. Leighton

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT TACOMA
 9 ADRIENNE BENSON and MARY
   SIMONSON, individually and on behalf of all
10 others similarly situated,                              No. 18-cv-00525-RBL
11                             Plaintiffs,                 DEFENDANT DOUBLE DOWN
                                                           INTERACTIVE, LLC’S
12          v.                                             OBJECTIONS AND RESPONSES
                                                           TO PLAINTIFFS’ FIRST SET OF
13 DOUBLE DOWN INTERACTIVE, LLC, a                         REQUESTS FOR PRODUCTION
   Washington limited liability company, and
14 INTERNATIONAL GAME TECHNOLOGY, a
   Nevada corporation,
15
                             Defendants.
16

17          Defendant Double Down Interactive, LLC (“Double Down”) responds and objects to
18 Plaintiffs’ First Requests for Production (the “Request”) as follows:

19                    OBJECTIONS TO DEFINITIONS AND INSTRUCTIONS
20          Double Down objects to the “Definitions” and “General Instructions” portions of the
21 Requests. Double Down reserves the right to supplement, amend, or qualify its objections.

22          Definitions
23          1.      Definition of “Addiction Phrases.” Double Down objects to this definition as
24 overbroad and misleading to the extent it suggests the issue of addiction is relevant to the claims

25 and/or that the terms it encompasses relate to addiction.

26          2.      Definition of “Gambler” or “Gamblers.” Double Down objects to this
27 definition as argumentative, misleading, vague, and ambiguous. Users of Double Down’s social
     DOUBLE DOWN’S OBJECTIONS AND RESPONSES TO
     PLAINTIFFS’ FIRST SET OF RFPS                                            Davis Wright Tremaine LLP
                                                                                       L AW O FFICE S
     (18-cv-00525-RBL) - 1                                                       920 Fifth Avenue, Suite 3300
                                                                                   Seattle, WA 98104-1610
                                                                            206 622 3150 main 206 757 7700 fax
            Case 2:18-cv-00525-RBL Document 119-2 Filed 07/16/20 Page 3 of 28




 1 games do not gamble anything, as they are well aware that the games never award monetary

 2 winnings or real-world prizes and that they cannot “cash out” their virtual chips.

 3          3.      Definitions of “Describe” and “Identify.” Double Down objects to these

 4 definitions to the extent they purport to transform any request for production of documents into

 5 an interrogatory, which the rules do not permit.

 6          4.      Definition of “Social Casino.” Double Down objects to this definition as

 7 overbroad and disproportionate to the needs of the case because it incorporates games not

 8 referenced in the Amended Complaint and not at issue in this action. Double Down will produce

 9 responsive documents only with respect to the game named in the Amended Complaint:

10 DoubleDown Casino.

11          5.      Definition of “Guest” and “Guest Profiles.” Double Down objects to this

12 definition as incorrectly identifying Double Down’s users. Double Down does not have

13 “guests,” but rather it has users or players who play its games.

14          6.      Definition of “Life Events Phrases.” Double Down objects to this definition as

15 misleading and mischaracterizing of the words or phrases contained therein. Double Down will

16 respond as to the words or phrases contained in Plaintiffs’ definition.

17          7.      Definition of “You” or “Your.” Double Down objects to this definition as

18 overbroad and disproportionate to the needs of the case to the extent it includes Double Down’s

19 “present and former subsidiaries” and “present and former related companies.” The definition

20 also expressly includes Double Down’s “present and former” attorneys, failing to recognize the

21 existence of the attorney-client privilege and work-product doctrine. Double Down will not

22 respond to Plaintiffs’ requests on behalf of any other corporation or legal entity or search for

23 documents outside of its obligations under Federal Rules of Civil Procedure and other applicable

24 rules, nor will it produce documents protected by the attorney-client privilege, work-product

25 doctrine, or any other privilege or protection.

26          8.      Definitions of “Logic,” “Code,” and similar terms. Double Down objects to

27 Plaintiffs’ requests for “Logic,” “Code,” and similar terms to the extent they seek confidential,
     DOUBLE DOWN’S OBJECTIONS AND RESPONSES TO
     PLAINTIFFS’ FIRST SET OF RFPS                                            Davis Wright Tremaine LLP
                                                                                        L AW O FFICE S
     (18-cv-00525-RBL) - 2                                                        920 Fifth Avenue, Suite 3300
                                                                                    Seattle, WA 98104-1610
                                                                             206 622 3150 main 206 757 7700 fax
            Case 2:18-cv-00525-RBL Document 119-2 Filed 07/16/20 Page 4 of 28




 1 proprietary, or commercially sensitive business information without the protection of an

 2 appropriate protective order. Double Down will produce responsive documents only after the

 3 parties agree on a mutually acceptable protective order.

 4          9.      Definition of “Research.” Double Down objects this definition as vague,

 5 ambiguous, and improperly indefinite in violation of Rule 34(b)(1)(A). Double Down will

 6 construe this term as referring to written reports containing analysis, as opposed to data printouts

 7 or reports that do not contain written analysis.

 8          10.     Definition of “Time on Device.” Double Down objects this definition as

 9 ambiguous. Double Down will construe this term to refer to time a user spends using the

10 DoubleDown Casino app.

11          11.     Definition of “Relevant Time Period.” Double Down objects that this definition

12 encompasses a four-year statute of limitations, rather than the applicable statute of limitations.

13 Double Down reserves all rights.

14          12.     Definition of “VIP Host.” Double Down objects to the term “VIP Hosts,” as it is

15 misleading and mischaracterizes the job of a customer service agent. Double Down does not

16 have “VIP Hosts.”

17          13.     Definition of “VIP Loyalty Program.” Double Down objects that this definition

18 is misleading and mischaracterizing as Double Down’s loyalty programs are available to all

19 players.

20          14.     Definition of “VIP Tier.” Double Down objects that this definition is misleading

21 and mischaracterizing as Double Down’s loyalty program contains levels for all users.

22          General Instructions

23          1.      Double Down objects to Plaintiffs’ General Instructions to the extent they purport

24 to create obligations beyond those contained in the Federal Rules of Civil Procedure and Local

25 Rules for the Western District of Washington. Double Down will respond and produce

26 documents consistent with its obligations under the foregoing rules.

27          2.      Double Down objects to Plaintiffs’ request for documents to be produced in
     DOUBLE DOWN’S OBJECTIONS AND RESPONSES TO
     PLAINTIFFS’ FIRST SET OF RFPS                                             Davis Wright Tremaine LLP
                                                                                        L AW O FFICE S
     (18-cv-00525-RBL) - 3                                                        920 Fifth Avenue, Suite 3300
                                                                                    Seattle, WA 98104-1610
                                                                             206 622 3150 main 206 757 7700 fax
            Case 2:18-cv-00525-RBL Document 119-2 Filed 07/16/20 Page 5 of 28




 1 “native” format with “all relevant Metadata,” as defined, because Plaintiffs’ request for natives

 2 and all metadata is overly broad, unduly burdensome, and disproportionate to the needs of the

 3 case. Double Down will produce responsive documents in an appropriate format only after the

 4 parties agree on a mutually acceptable protective order and electronically stored information

 5 protocol.

 6                                  REQUESTS FOR PRODUCTION
 7          REQUEST FOR PRODUCTION NO. 1

 8          All Documents that You used, referenced, or relied upon in drafting Your responses to

 9 Plaintiffs’ First Set of Requests for Production of Documents.

10          RESPONSE: Double Down objects to this request as overbroad to the extent it seeks

11 documents or information not otherwise responsive to Plaintiffs’ other document requests and

12 relevant to the claims or defenses in this action. Double Down also objects to this request to the

13 extent it seeks documents or information protected by the attorney-client privilege, work-product

14 doctrine, or any other privilege or protection. Double Down will produce documents responsive

15 to each request. Subject to the foregoing objections, Double Down will not produce documents

16 specific to this request.

17

18          REQUEST FOR PRODUCTION NO. 2

19          All of Your Communications with Plaintiffs.

20          RESPONSE: Double Down objects that this request is a premature search of ESI prior

21 to the parties entering into an ESI agreement. Double Down objects because it cannot

22 necessarily identify Plaintiffs user accounts and be certain which accounts belong to Plaintiffs, as

23 Plaintiffs may have multiple accounts. Subject to the foregoing objection and its objections to

24 Plaintiffs’ Definitions and Instructions, after Plaintiffs identify all user accounts and email

25 addresses belonging to them, Double Down will consider search terms related to this request as

26 part of a search conducted pursuant to an ESI agreement proportional to the needs of the case

27
     DOUBLE DOWN’S OBJECTIONS AND RESPONSES TO
     PLAINTIFFS’ FIRST SET OF RFPS                                             Davis Wright Tremaine LLP
                                                                                         L AW O FFICE S
     (18-cv-00525-RBL) - 4                                                         920 Fifth Avenue, Suite 3300
                                                                                     Seattle, WA 98104-1610
                                                                              206 622 3150 main 206 757 7700 fax
            Case 2:18-cv-00525-RBL Document 119-2 Filed 07/16/20 Page 6 of 28




 1 and limited to non-privileged responsive documents regarding DoubleDown Casino from April

 2 9, 2014 to the present.

 3

 4          REQUEST FOR PRODUCTION NO. 3

 5          All Documents Related To Plaintiffs’ Guest Profiles, Including Documents sufficient to

 6 Identify Plaintiffs’ UserIDs.

 7          SPECIFIC INSTRUCTIONS FOR RFP NO. 3

 8          Plaintiffs request a meet and confer at a date and time of your convenience, but within

 9 fourteen (14) days of your receipt of these RFPs, to discuss the database format in which

10 documents responsive to RFP No. 4 are regularly kept and most reasonably produced.

11          RESPONSE: Double Down objects to any deadline that Plaintiffs set unilaterally

12 shortening the time permitted to respond under the local rules and in accordance with the parties’

13 stipulations. Double Down also objects to the request because the term “All Documents Related

14 To,” as defined and applied here, is overly broad, unduly burdensome, and disproportionate to

15 the needs of the case. Double Down objects because it cannot necessarily identify Plaintiffs’

16 user accounts and be certain which accounts belong to Plaintiffs, as Plaintiffs may have multiple

17 accounts. Double Down objects to the term “Guest Profile” as Double Down does not have

18 “guests,” rather it has users who play its game, given this, Double Down will answer assuming

19 that the request is asking about user’s profiles. Subject to the foregoing objections and its

20 objections to Plaintiffs’ Definitions and Instructions, after Plaintiffs identify all user accounts

21 and email addresses belonging to them, Double Down responds that it will search for and

22 produce Plaintiffs’ user profiles.

23

24

25

26

27
     DOUBLE DOWN’S OBJECTIONS AND RESPONSES TO
     PLAINTIFFS’ FIRST SET OF RFPS                                              Davis Wright Tremaine LLP
                                                                                          L AW O FFICE S
     (18-cv-00525-RBL) - 5                                                          920 Fifth Avenue, Suite 3300
                                                                                      Seattle, WA 98104-1610
                                                                               206 622 3150 main 206 757 7700 fax
            Case 2:18-cv-00525-RBL Document 119-2 Filed 07/16/20 Page 7 of 28




 1          REQUEST FOR PRODUCTION NO. 4

 2          Documents sufficient to Identify the Purchase Information associated with each Chip

 3 Purchase made in the United States of America during the Relevant Time Period.

 4          RESPONSE: Double Down objects to this request as overbroad, not proportional, and

 5 premature to the extent it seeks documents related to purchase information for a class that has not

 6 been certified and for information irrelevant to Plaintiffs’ attempt to certify a class. Double

 7 Down also objects to Plaintiffs’ definition of “relevant time period” as exceeding any possible

 8 statute of limitations; and, while Double Down does not agree that Plaintiffs’ claims are subject

 9 to a four-year statute of limitations because that is the outside arguable period for which

10 discovery is proper, nonetheless, it will respond as to the time period four years prior to the filing

11 of the Complaint. Double Down objects to this definition as overbroad, unduly burdensome, and

12 disproportionate to the needs of the case because it incorporates games not referenced in the

13 Amended Complaint and not at issue in this action and requests significant data that is

14 disproportionate to the needs of the case, especially prior to any class being certified. Double

15 Down will produce responsive documents only with respect to the game named in the Amended

16 Complaint: DoubleDown Casino. Double Down objects because it cannot necessarily identify

17 Plaintiffs’ user accounts and be certain which accounts belong to Plaintiffs, as Plaintiffs may

18 have multiple accounts. Subject to the foregoing objections and its objections to Plaintiffs’

19 Definitions and Instructions, Double Down responds that, after Plaintiffs identify all user

20 accounts and email addresses belonging to them, it will search for and produce non-privileged

21 responsive documents sufficient to show Plaintiffs’ Purchase Information associated with each

22 Chip Purchase made by them for DoubleDown Casino from April 9, 2014 to the present.

23

24          REQUEST FOR PRODUCTION NO. 5

25          Documents sufficient to Identify Your total annual revenue from Chip Purchases in the

26 United States for each calendar year during the Relevant Time Period, broken down by each

27 Social Casino.
     DOUBLE DOWN’S OBJECTIONS AND RESPONSES TO
     PLAINTIFFS’ FIRST SET OF RFPS                                             Davis Wright Tremaine LLP
                                                                                         L AW O FFICE S
     (18-cv-00525-RBL) - 6                                                         920 Fifth Avenue, Suite 3300
                                                                                     Seattle, WA 98104-1610
                                                                              206 622 3150 main 206 757 7700 fax
            Case 2:18-cv-00525-RBL Document 119-2 Filed 07/16/20 Page 8 of 28




 1          RESPONSE: Double Down objects to this request as overbroad, not proportional, and

 2 premature to the extent it seeks documents related to purchase information for a class that has not

 3 been certified and for information irrelevant to Plaintiffs’ attempt to certify a class. Double

 4 Down also objects to Plaintiffs’ definition of “relevant time period” as exceeding any possible

 5 statute of limitations; and, while Double Down does not agree that Plaintiffs’ claims are subject

 6 to a four-year statute of limitations because that is the outside arguable period for which

 7 discovery is proper, nonetheless, it will respond as to the time period four years prior to the filing

 8 of the Complaint. Double Down objects to this definition as overbroad and disproportionate to

 9 the needs of the case because it incorporates games not referenced in the Amended Complaint

10 and not at issue in this action. Double Down will produce responsive documents only with

11 respect to the game named in the Amended Complaint: DoubleDown Casino. Double Down

12 objects because it cannot necessarily identify Plaintiffs’ user accounts and be certain which

13 accounts belong to Plaintiffs, as Plaintiffs may have multiple accounts. Subject to the foregoing

14 objections and its objections to Plaintiffs’ Definitions and Instructions, Double Down responds

15 that, after Plaintiffs identify all user accounts and email addresses belonging to them, it will

16 search for and produce non-privileged responsive documents sufficient to show revenue received

17 from Plaintiffs’ Chip Purchases for DoubleDown Casino from April 9, 2014 to the present.

18

19          REQUEST FOR PRODUCTION NO. 6

20          All Versions of each Social Casino’s Terms of Use during the Relevant Time Period.

21          RESPONSE: Double Down objects to this request to the extent it requests documents

22 protected by the attorney-client privilege, work-product doctrine, or any other privilege or

23 protection. Double Down further objects on the grounds that Plaintiffs have equal access to all

24 relevant versions of the terms of use for DoubleDown Casino, which were submitted as exhibits

25 to Double Down’s motion to compel arbitration. Double Down also objects to Plaintiffs’

26 definition of “relevant time period” as exceeding any possible statute of limitations; and, while

27 Double Down does not agree that Plaintiffs’ claims are subject to a four-year statute of
     DOUBLE DOWN’S OBJECTIONS AND RESPONSES TO
     PLAINTIFFS’ FIRST SET OF RFPS                                             Davis Wright Tremaine LLP
                                                                                         L AW O FFICE S
     (18-cv-00525-RBL) - 7                                                         920 Fifth Avenue, Suite 3300
                                                                                     Seattle, WA 98104-1610
                                                                              206 622 3150 main 206 757 7700 fax
            Case 2:18-cv-00525-RBL Document 119-2 Filed 07/16/20 Page 9 of 28




 1 limitations because that is the outside arguable period for which discovery is proper, nonetheless,

 2 it will respond as to the time period four years prior to the filing of the Complaint. Double Down

 3 objects to this definition as overbroad and disproportionate to the needs of the case because it

 4 incorporates games not referenced in the Amended Complaint and not at issue in this action.

 5 Double Down will produce responsive documents only with respect to the game named in the

 6 Amended Complaint: DoubleDown Casino. Subject to the foregoing objections and its

 7 objections to Plaintiffs’ Definitions and Instructions, Double Down responds that it will search

 8 for and produce any available Terms of Use for DoubleDown Casino from April 9, 2014 to the

 9 present.

10

11          REQUEST FOR PRODUCTION NO. 7

12          All Research Related To how Time on Device affects Your revenue.

13          RESPONSE: Double Down objects this definition as vague, ambiguous, and improperly

14 indefinite in violation of Rule 34(b)(1)(A). Double Down will construe this term as referring to

15 written reports containing analysis, as opposed to data printouts or reports that do not contain

16 written analysis. Double Down objects that the term “All Research” is disproportionate to the

17 needs of the case. Double Down also objects to Plaintiffs’ definition of “relevant time period” as

18 exceeding any possible statute of limitations; and, while Double Down does not agree that

19 Plaintiffs’ claims are subject to a four-year statute of limitations because that is the outside

20 arguable period for which discovery is proper, nonetheless, it will respond as to the time period

21 four years prior to the filing of the Complaint. Double Down objects that this request is a

22 premature and overbroad search of ESI prior to the parties entering into an ESI agreement.

23 Subject to the foregoing objection and its objections to Plaintiffs’ Definitions and Instructions,

24 Double Down responds that it does not believe it is in possession of any responsive documents.

25 Nonetheless, Double Down will consider search terms related to this request as part of a search

26 conducted pursuant to an ESI agreement proportional to the needs of the case and limited to non-

27
     DOUBLE DOWN’S OBJECTIONS AND RESPONSES TO
     PLAINTIFFS’ FIRST SET OF RFPS                                              Davis Wright Tremaine LLP
                                                                                          L AW O FFICE S
     (18-cv-00525-RBL) - 8                                                          920 Fifth Avenue, Suite 3300
                                                                                      Seattle, WA 98104-1610
                                                                               206 622 3150 main 206 757 7700 fax
           Case 2:18-cv-00525-RBL Document 119-2 Filed 07/16/20 Page 10 of 28




 1 privileged responsive documents regarding DoubleDown Casino from April 9, 2014 to the

 2 present.

 3

 4          REQUEST FOR PRODUCTION NO. 8

 5          All Research Related To how the number of Gamblers affects Your revenue.

 6          RESPONSE: Double Down objects this definition as vague, ambiguous, and improperly

 7 indefinite in violation of Rule 34(b)(1)(A). Double Down will construe this term as referring to

 8 written reports containing analysis, as opposed to data printouts or reports that do not contain

 9 written analysis. Double Down objects that the term “All Research” is disproportionate to the

10 needs of the case. Double Down objects to the term “Gamblers” and will assume that it is meant

11 to be people who play DoubleDown Casino. Double Down also objects to Plaintiffs’ definition

12 of “relevant time period” as exceeding any possible statute of limitations; and, while Double

13 Down does not agree that Plaintiffs’ claims are subject to a four-year statute of limitations

14 because that is the outside arguable period for which discovery is proper, nonetheless, it will

15 respond as to the time period four years prior to the filing of the Complaint. Subject to the

16 foregoing objection and its objections to Plaintiffs’ Definitions and Instructions, Double Down

17 responds that it does not believe it is in possession of any responsive documents. Double Down

18 objects that this request is a premature and overbroad search of ESI prior to the parties entering

19 into an ESI agreement. Nonetheless, Double Down will consider search terms related to this

20 request as part of a search conducted pursuant to an ESI agreement proportional to the needs of

21 the case and limited to non-privileged responsive documents from April 9, 2014 to the present.

22

23          REQUEST FOR PRODUCTION NO. 9

24          All contracts Related To Social Casinos between You and third-party platform providers

25 that Support each Social Casino, Including Facebook, Apple, and Google.

26          RESPONSE: Double Down objects to this request because the term “All contracts

27 Related To,” as defined and applied here, is overly broad, unduly burdensome, and
     DOUBLE DOWN’S OBJECTIONS AND RESPONSES TO
     PLAINTIFFS’ FIRST SET OF RFPS                                            Davis Wright Tremaine LLP
                                                                                        L AW O FFICE S
     (18-cv-00525-RBL) - 9                                                        920 Fifth Avenue, Suite 3300
                                                                                    Seattle, WA 98104-1610
                                                                             206 622 3150 main 206 757 7700 fax
           Case 2:18-cv-00525-RBL Document 119-2 Filed 07/16/20 Page 11 of 28




 1 disproportionate to the needs of the case. Double Down also objects to Plaintiffs’ definition of

 2 “relevant time period” as exceeding any possible statute of limitations; and, while Double Down

 3 does not agree that Plaintiffs’ claims are subject to a four-year statute of limitations because that

 4 is the outside arguable period for which discovery is proper, nonetheless, it will respond as to the

 5 time period four years prior to the filing of the Complaint. Double Down objects to this

 6 definition as overbroad and disproportionate to the needs of the case because it incorporates

 7 games not referenced in the Amended Complaint and not at issue in this action. Double Down

 8 will produce responsive documents only with respect to the game named in the Amended

 9 Complaint: DoubleDown Casino. Subject to the foregoing objection and its objections to

10 Plaintiffs’ Definitions and Instructions, Double Down responds that it will search for and

11 produce non-privileged responsive documents regarding DoubleDown Casino from April 9,

12 2014 to the present.

13

14          REQUEST FOR PRODUCTION NO. 10

15          All Communications Related To Social Casinos between You and third-party platform

16 providers that Support Social Casinos, Including Facebook, Apple, and Google.

17          RESPONSE: Double Down objects to this request because the term “All

18 Communications Related To,” as defined and applied here, is overly broad, unduly burdensome,

19 and disproportionate to the needs of the case. Double Down also objects to Plaintiffs’ definition

20 of “relevant time period” as exceeding any possible statute of limitations; and, while Double

21 Down does not agree that Plaintiffs’ claims are subject to a four-year statute of limitations

22 because that is the outside arguable period for which discovery is proper, nonetheless, it will

23 respond as to the time period four years prior to the filing of the Complaint. Double Down

24 objects to this definition as overbroad, unduly burdensome, and disproportionate to the needs of

25 the case because it incorporates games not referenced in the Amended Complaint and not at issue

26 in this action. Double Down will produce responsive documents only with respect to the game

27 named in the Amended Complaint: DoubleDown Casino. Double Down objects that this request
     DOUBLE DOWN’S OBJECTIONS AND RESPONSES TO
     PLAINTIFFS’ FIRST SET OF RFPS                                             Davis Wright Tremaine LLP
                                                                                         L AW O FFICE S
     (18-cv-00525-RBL) - 10                                                        920 Fifth Avenue, Suite 3300
                                                                                     Seattle, WA 98104-1610
                                                                              206 622 3150 main 206 757 7700 fax
           Case 2:18-cv-00525-RBL Document 119-2 Filed 07/16/20 Page 12 of 28




 1 is a premature and overbroad search of ESI prior to the parties entering into an ESI agreement.

 2 Subject to the foregoing objection and its objections to Plaintiffs’ Definitions and Instructions,

 3 Double Down responds that it will consider search terms related to this request as part of a

 4 search conducted pursuant to an ESI agreement proportional to the needs of the case and limited

 5 to non-privileged responsive documents regarding DoubleDown Casino from April 9, 2014 to

 6 the present.

 7

 8          REQUEST FOR PRODUCTION NO. 11

 9          Documents sufficient to Identify all third-parties that helped create, sold to You, or

10 licensed to You Social Casino Logic.

11          RESPONSE: Double Down also objects to Plaintiffs’ definition of “relevant time

12 period” as exceeding any possible statute of limitations; and, while Double Down does not agree

13 that Plaintiffs’ claims are subject to a four-year statute of limitations because that is the outside

14 arguable period for which discovery is proper, nonetheless, it will respond as to the time period

15 four years prior to the filing of the Complaint. Double Down objects to this definition as

16 overbroad and disproportionate to the needs of the case because it incorporates games not

17 referenced in the Amended Complaint and not at issue in this action. Double Down will produce

18 responsive documents only with respect to the game named in the Amended Complaint:

19 DoubleDown Casino. Subject to the foregoing objection and its objections to Plaintiffs’

20 Definitions and Instructions, Double Down responds that it will search for and produce non-

21 privileged responsive documents for DoubleDown Casino from April 9, 2014 to the present.

22

23          REQUEST FOR PRODUCTION NO. 12

24          All written Research that You conducted, or that a third party conducted for You, Related

25 To Social Casinos that includes any Addiction Phrases.

26          RESPONSE: Double Down objects to this request as irrelevant to any parties’ claim or

27 defense and disproportionate to the needs of the case. Double Down objects to the term
     DOUBLE DOWN’S OBJECTIONS AND RESPONSES TO
     PLAINTIFFS’ FIRST SET OF RFPS                                              Davis Wright Tremaine LLP
                                                                                          L AW O FFICE S
     (18-cv-00525-RBL) - 11                                                         920 Fifth Avenue, Suite 3300
                                                                                      Seattle, WA 98104-1610
                                                                               206 622 3150 main 206 757 7700 fax
           Case 2:18-cv-00525-RBL Document 119-2 Filed 07/16/20 Page 13 of 28




 1 “Research” as vague, ambiguous, and improperly indefinite in violation of Rule 34(b)(1)(A).

 2 Double Down will construe this term as referring to written reports containing analysis, as

 3 opposed to data printouts or reports that do not contain written analysis. Double Down also

 4 objects to Plaintiffs’ definition of “relevant time period” as exceeding any possible statute of

 5 limitations; and, while Double Down does not agree that Plaintiffs’ claims are subject to a four-

 6 year statute of limitations because that is the outside arguable period for which discovery is

 7 proper, nonetheless, it will respond as to the time period four years prior to the filing of the

 8 Complaint. Double Down objects to this definition as overbroad and disproportionate to the

 9 needs of the case because it incorporates games not referenced in the Amended Complaint and

10 not at issue in this action. Double Down will produce responsive documents only with respect to

11 the game named in the Amended Complaint: DoubleDown Casino. Double Down objects to the

12 term “Addiction Phrases” as overbroad and misleading to the extent it suggests the issue of

13 addiction is relevant to the claims and/or that the terms it encompasses relate to addiction.

14 Double Down objects that this request is a premature and overbroad search of ESI prior to the

15 parties entering into an ESI agreement. Subject to the foregoing objection and its objections to

16 Plaintiffs’ Definitions and Instructions, Double Down responds that it does not believe it is in

17 possession of any responsive documents. Nonetheless, Double Down will consider search terms

18 related to this request as part of a search conducted pursuant to an ESI agreement proportional to

19 the needs of the case and limited to non-privileged responsive documents regarding

20 DoubleDown Casino from April 9, 2014 to the present.

21

22          REQUEST FOR PRODUCTION NO. 13

23          Documents sufficient to Identify all Logic used to determine Chip Package Pricing, Slot

24 Machine Speed, or Hit Frequency.

25          RESPONSE: Double Down also objects to Plaintiffs’ definition of “relevant time

26 period” as exceeding any possible statute of limitations; and, while Double Down does not agree

27 that Plaintiffs’ claims are subject to a four-year statute of limitations because that is the outside
     DOUBLE DOWN’S OBJECTIONS AND RESPONSES TO
     PLAINTIFFS’ FIRST SET OF RFPS                                              Davis Wright Tremaine LLP
                                                                                          L AW O FFICE S
     (18-cv-00525-RBL) - 12                                                         920 Fifth Avenue, Suite 3300
                                                                                      Seattle, WA 98104-1610
                                                                               206 622 3150 main 206 757 7700 fax
           Case 2:18-cv-00525-RBL Document 119-2 Filed 07/16/20 Page 14 of 28




 1 arguable period for which discovery is proper, nonetheless, it will respond as to the time period

 2 four years prior to the filing of the Complaint. Double Down objects to this definition as

 3 overbroad and disproportionate to the needs of the case because it incorporates games not

 4 referenced in the Amended Complaint and not at issue in this action. Double Down will produce

 5 responsive documents only with respect to the game named in the Amended Complaint:

 6 DoubleDown Casino. Double Down objects that this request is a premature and overbroad

 7 search of ESI prior to the parties entering into an ESI agreement. Subject to the foregoing

 8 objection and its objections to Plaintiffs’ Definitions and Instructions, Double Down responds

 9 that it does not believe it is in possession of any responsive documents. Nonetheless, Double

10 Down will consider search terms related to this request as part of a search conducted pursuant to

11 an ESI agreement proportional to the needs of the case and limited to non-privileged responsive

12 documents regarding DoubleDown Casino from April 9, 2014 to the present.

13

14          REQUEST FOR PRODUCTION NO. 14

15          All Communications and all Documents that include any Life Event Phrases and were

16 sent, received, or authored by the following custodians: Joe Sigrist, Meg Murphree, Alex

17 Entrikin, Robert Adams, Jude Cooper, Lauren Detjen, Kyle Labarry, Julie Frederick, Shelby

18 Nakamoto, and Tara Tegtmeyer.

19          RESPONSE: Double Down objects to this request as irrelevant to any parties’ claim or

20 defense and disproportionate to the needs of the case. Double Down also objects to this request

21 because the phrase “All Communications and all Documents,” as defined and applied here, is

22 overly broad, unduly burdensome, and disproportionate to the needs of the case. Double Down

23 also objects to Plaintiffs’ definition of “relevant time period” as exceeding any possible statute of

24 limitations; and, while Double Down does not agree that Plaintiffs’ claims are subject to a four-

25 year statute of limitations because that is the outside arguable period for which discovery is

26 proper, nonetheless, it will respond as to the time period four years prior to the filing of the

27 Complaint. Double Down objects to this definition as overbroad and disproportionate to the
     DOUBLE DOWN’S OBJECTIONS AND RESPONSES TO
     PLAINTIFFS’ FIRST SET OF RFPS                                              Davis Wright Tremaine LLP
                                                                                         L AW O FFICE S
     (18-cv-00525-RBL) - 13                                                        920 Fifth Avenue, Suite 3300
                                                                                     Seattle, WA 98104-1610
                                                                              206 622 3150 main 206 757 7700 fax
           Case 2:18-cv-00525-RBL Document 119-2 Filed 07/16/20 Page 15 of 28




 1 needs of the case because it incorporates games not referenced in the Amended Complaint and

 2 not at issue in this action. Double Down will produce responsive documents only with respect to

 3 the game named in the Amended Complaint: DoubleDown Casino. Double Down objects that

 4 this request is a premature and overbroad search of ESI prior to the parties entering into an ESI

 5 agreement. Double Down objects to the term “Life Events Phrases” as misleading and

 6 mischaracterizing of the words or phrases contained therein. Double Down will respond as to

 7 the words or phrases contained in Plaintiffs’ definition. Subject to the foregoing objection and

 8 its objections to Plaintiffs’ Definitions and Instructions, Double Down responds that it does not

 9 believe it is in possession of any responsive documents. Nonetheless, Double Down will

10 consider search terms related to this request as part of a search conducted pursuant to an ESI

11 agreement proportional to the needs of the case and limited to non-privileged responsive

12 documents regarding DoubleDown Casino from April 9, 2014 to the present.

13

14          REQUEST FOR PRODUCTION NO. 15

15          Documents sufficient to Identify all of Your policies Related To when a Guest requests to

16 have their Social Casino account and/or credit card information Disabled.

17          RESPONSE: Double Down objects to this request as irrelevant to any parties’ claim or

18 defense and disproportionate to the needs of the case. Double Down objects to this definition as

19 overbroad and disproportionate to the needs of the case because it incorporates games not

20 referenced in the Amended Complaint and not at issue in this action. Double Down will produce

21 responsive documents only with respect to the game named in the Amended Complaint:

22 DoubleDown Casino. Double Down objects that it does not have credit card information.

23 Double Down objects to the term “Guests” as Double Down does not have “guests,” rather it has

24 people who play its game. Subject to the foregoing objection and its objections to Plaintiffs’

25 Definitions and Instructions, Double Down responds that it will search for and produce policies

26 related to when a player requests to have their DoubleDown Casino account disabled, to the

27 extent any exist.
     DOUBLE DOWN’S OBJECTIONS AND RESPONSES TO
     PLAINTIFFS’ FIRST SET OF RFPS                                           Davis Wright Tremaine LLP
                                                                                       L AW O FFICE S
     (18-cv-00525-RBL) - 14                                                      920 Fifth Avenue, Suite 3300
                                                                                   Seattle, WA 98104-1610
                                                                            206 622 3150 main 206 757 7700 fax
           Case 2:18-cv-00525-RBL Document 119-2 Filed 07/16/20 Page 16 of 28




 1

 2          REQUEST FOR PRODUCTION NO. 16

 3          Documents sufficient to Identify all of Your policies Related To when a Guest uses an

 4 Addiction Phrase or Life Event Phrase in a Communication with You.

 5          RESPONSE: Double Down objects to this request as irrelevant to any parties’ claim or

 6 defense and disproportionate to the needs of the case. Double Down objects that this request is a

 7 premature search of ESI prior to the parties entering into an ESI agreement. Double Down

 8 objects to the term “Guests” as Double Down does not have “guests,” rather it has people who

 9 play its game. Double Down objects to the term “Life Event Phrases” misleading and

10 mischaracterizing of the words or phrases contained therein. Double Down will respond as to

11 the words or phrases contained in Plaintiffs’ definition. Subject to the foregoing objection and

12 its objections to Plaintiffs’ Definitions and Instructions, Double Down will consider search terms

13 related to this request as part of a search conducted pursuant to an ESI agreement proportional to

14 the needs of the case and limited to non-privileged responsive documents regarding

15 DoubleDown Casino from April 9, 2014 to the present.

16

17          REQUEST FOR PRODUCTION NO. 17

18          Documents sufficient to Identify the criteria for all Code-Based instances when Gamblers

19 receive Free Chips, Including the number of Free Chips received and any relationship between

20 that figure and the Gambler’s recent Chip Purchases, VIP Tier, and/or recent in-game

21 performance.

22          RESPONSE: Double Down objects to this request as vague to the extent it fails to

23 define or explain “recent in-game performance.” Double Down also objects to this request as

24 irrelevant to any parties’ claim or defense and disproportionate to the needs of the case. Double

25 Down objects to the term “Gamblers” and will assume that it is meant to be people who play

26 DoubleDown Casino. The Amended Complaint contains no allegations related to “VIP Tiers.”

27 Double Down objects to this definition as overbroad and disproportionate to the needs of the
     DOUBLE DOWN’S OBJECTIONS AND RESPONSES TO
     PLAINTIFFS’ FIRST SET OF RFPS                                           Davis Wright Tremaine LLP
                                                                                       L AW O FFICE S
     (18-cv-00525-RBL) - 15                                                      920 Fifth Avenue, Suite 3300
                                                                                   Seattle, WA 98104-1610
                                                                            206 622 3150 main 206 757 7700 fax
           Case 2:18-cv-00525-RBL Document 119-2 Filed 07/16/20 Page 17 of 28




 1 case because it incorporates games not referenced in the Amended Complaint and not at issue in

 2 this action. Double Down further objects that this terms is misleading and mischaracterizing as

 3 Double Down’s loyalty program contains levels for all users. Double Down will produce

 4 responsive documents only with respect to the game named in the Amended Complaint:

 5 DoubleDown Casino. Double Down also objects to the extent that the searching for all such

 6 documents to 2014 is burdensome and not proportional to the needs of the case. Double Down

 7 objects that this request is a premature and overbroad search of ESI prior to the parties entering

 8 into an ESI agreement. Subject to the foregoing objections and its objections to Plaintiffs’

 9 Definitions and Instructions, Double Down responds that it will consider search terms related to

10 this request as part of a search conducted pursuant to an ESI agreement proportional to the needs

11 of the case and limited to non-privileged responsive documents regarding DoubleDown Casino

12 from April 9, 2014 to the present.

13

14          REQUEST FOR PRODUCTION NO. 18

15          Documents sufficient to Identify the ratio, in each of calendar years 2015, 2016, 2017,

16 2018, and 2019 of (a) the number of Free Chips provided by You to (b) the number of virtual

17 chips acquired through Chip Purchases, broken down by each VIP Tier.

18          RESPONSE: Double Down objects to this request as irrelevant to any parties’ claim or

19 defense and disproportionate to the needs of the case. The Amended Complaint contains no

20 allegations related to “VIP Tiers.” Double Down also objects to Plaintiffs’ definition of

21 “relevant time period” as exceeding any possible statute of limitations; and, while Double Down

22 does not agree that Plaintiffs’ claims are subject to a four-year statute of limitations because that

23 is the outside arguable period for which discovery is proper, nonetheless, it will respond as to the

24 time period four years prior to the filing of the Complaint. Double Down objects to this

25 definition as overbroad and disproportionate to the needs of the case because it incorporates

26 games not referenced in the Amended Complaint and not at issue in this action. Double Down

27 further objects that this term is misleading and mischaracterizing as Double Down’s loyalty
     DOUBLE DOWN’S OBJECTIONS AND RESPONSES TO
     PLAINTIFFS’ FIRST SET OF RFPS                                             Davis Wright Tremaine LLP
                                                                                         L AW O FFICE S
     (18-cv-00525-RBL) - 16                                                        920 Fifth Avenue, Suite 3300
                                                                                     Seattle, WA 98104-1610
                                                                              206 622 3150 main 206 757 7700 fax
           Case 2:18-cv-00525-RBL Document 119-2 Filed 07/16/20 Page 18 of 28




 1 program contains levels for all users. Double Down will produce responsive documents only

 2 with respect to the game named in the Amended Complaint: DoubleDown Casino. Double

 3 Down objects because it cannot necessarily identify Plaintiffs user accounts and be certain which

 4 accounts belong to Plaintiffs, as Plaintiffs may have multiple accounts. Subject to the foregoing

 5 objection and its objections to Plaintiffs’ Definitions and Instructions, Double Down responds

 6 that, after Plaintiffs identify all user accounts and email addresses belonging to them, it will

 7 search for and produce non-privileged responsive documents regarding DoubleDown Casino

 8 sufficient to show this information as to Plaintiffs Benson and Simonson from April 9, 2014 to

 9 the present, to the extent it exists.

10

11          REQUEST FOR PRODUCTION NO. 19

12          Documents sufficient to Identify the average Life of the amount of chips equal to the

13 average Initial Chip Allotment during each of the following calendar years: 2015; 2016; 2017;

14 2018; and 2019.

15          RESPONSE: Double Down objects to this request as irrelevant to any parties’ claim or

16 defense and disproportionate to the needs of the case. Double Down also objects to Plaintiffs’

17 definition of “relevant time period” as exceeding any possible statute of limitations; and, while

18 Double Down does not agree that Plaintiffs’ claims are subject to a four-year statute of

19 limitations because that is the outside arguable period for which discovery is proper, nonetheless,

20 it will respond as to the time period four years prior to the filing of the Complaint. Double Down

21 objects because the definition of “the average Life of the amount of chips equal to the average

22 Initial Chip Allotment” is vague. The Amended Complaint contains no allegations related to

23 “VIP Tiers.” Double Down objects to this definition as overbroad and disproportionate to the

24 needs of the case because it incorporates games not referenced in the Amended Complaint and

25 not at issue in this action. Double Down further objects that this term is misleading and

26 mischaracterizing as Double Down’s loyalty program contains levels for all users. Double

27 Down objects that this request is a premature and overbroad search of ESI prior to the parties
     DOUBLE DOWN’S OBJECTIONS AND RESPONSES TO
     PLAINTIFFS’ FIRST SET OF RFPS                                             Davis Wright Tremaine LLP
                                                                                         L AW O FFICE S
     (18-cv-00525-RBL) - 17                                                        920 Fifth Avenue, Suite 3300
                                                                                     Seattle, WA 98104-1610
                                                                              206 622 3150 main 206 757 7700 fax
           Case 2:18-cv-00525-RBL Document 119-2 Filed 07/16/20 Page 19 of 28




 1 entering into an ESI agreement. Double Down objects because it cannot necessarily identify

 2 Plaintiffs user accounts and be certain which accounts belong to Plaintiffs, as Plaintiffs may have

 3 multiple accounts. Subject to the foregoing and its objections to Plaintiffs’ Definitions and

 4 Instructions, Double Down responds that it does not believe any such documents exist; however,

 5 after Plaintiffs identify all user accounts and email addresses belonging to them, it will consider

 6 search terms related to this request as part of a search conducted pursuant to an ESI agreement

 7 proportional to the needs of the case and limited to non-privileged responsive documents

 8 regarding DoubleDown Casino from April 9, 2014 to the present as to Plaintiffs Benson and

 9 Simonson.

10

11          REQUEST FOR PRODUCTION NO. 20

12          All Research conducted by You or third parties Related To Initial Chip Allotment.

13          RESPONSE: Double Down objects this definition as vague, ambiguous, and improperly

14 indefinite in violation of Rule 34(b)(1)(A). Double Down will construe this term as referring to

15 written reports containing analysis, as opposed to data printouts or reports that do not contain

16 written analysis. Double Down objects that the term “All Research” is disproportionate to the

17 needs of the case. Double Down objects that this request is a premature and overbroad search of

18 ESI prior to the parties entering into an ESI agreement. Subject to the foregoing objection and

19 its objections to Plaintiffs’ Definitions and Instructions, Double Down responds that it does not

20 believe any such documents exist; however, it will consider search terms related to this request

21 as part of a search conducted pursuant to an ESI agreement proportional to the needs of the case

22 and limited to non-privileged responsive documents regarding DoubleDown Casino from

23 April 9, 2014 to the present.

24

25          REQUEST FOR PRODUCTION NO. 21

26          Documents sufficient to Identify the percentage of Your Guests who have ever made a

27 Chip Purchase.
     DOUBLE DOWN’S OBJECTIONS AND RESPONSES TO
     PLAINTIFFS’ FIRST SET OF RFPS                                            Davis Wright Tremaine LLP
                                                                                        L AW O FFICE S
     (18-cv-00525-RBL) - 18                                                       920 Fifth Avenue, Suite 3300
                                                                                    Seattle, WA 98104-1610
                                                                             206 622 3150 main 206 757 7700 fax
           Case 2:18-cv-00525-RBL Document 119-2 Filed 07/16/20 Page 20 of 28




 1          RESPONSE: Double Down objects to this definition as overbroad and disproportionate

 2 to the needs of the case because it incorporates games not referenced in the Amended Complaint

 3 and not at issue in this action. Double Down will produce responsive documents only with

 4 respect to the game named in the Amended Complaint: DoubleDown Casino. Double Down

 5 objects that the relevance of this information, prior to a class being certified, is outweighed by

 6 the burden of its production and not proportional to the needs of the cases. Double Down objects

 7 to the term “Guests” as Double Down does not have “guests,” rather it has people who play its

 8 game. Double Down objects that this request for production seeks information more efficiently

 9 ascertained through an interrogatory. Double Down objects that this request is a premature and

10 overbroad search of ESI prior to the parties entering into an ESI agreement. Subject to the

11 foregoing objection and its objections to Plaintiffs’ Definitions and Instructions, Double Down

12 responds that it will consider search terms related to this request as part of a search conducted

13 pursuant to an ESI agreement proportional to the needs of the case and limited to non-privileged

14 responsive documents regarding DoubleDown Casino from April 9, 2014 to the present in

15 Washington State.

16

17          REQUEST FOR PRODUCTION NO. 22

18          All handbooks, presentations, training materials, policies, and other employment-related

19 materials You have ever provided to VIP Hosts.

20          RESPONSE: Double Down objects to this request as overbroad and disproportionate to

21 the needs of the case because it incorporates games not referenced in the Amended Complaint

22 and not at issue in this action. Double Down will produce responsive documents only with

23 respect to the game named in the Amended Complaint: DoubleDown Casino. Double Down also

24 objects to this request as irrelevant to any parties’ claim or defense and disproportionate to the

25 needs of the case. The Amended Complaint contains no allegations related to “VIP Hosts.”

26 Double Down further objects to this request because the term “All,” as applied here, is overly

27 broad, unduly burdensome, and disproportionate to the needs of the case. Double Down objects
     DOUBLE DOWN’S OBJECTIONS AND RESPONSES TO
     PLAINTIFFS’ FIRST SET OF RFPS                                             Davis Wright Tremaine LLP
                                                                                        L AW O FFICE S
     (18-cv-00525-RBL) - 19                                                       920 Fifth Avenue, Suite 3300
                                                                                    Seattle, WA 98104-1610
                                                                             206 622 3150 main 206 757 7700 fax
           Case 2:18-cv-00525-RBL Document 119-2 Filed 07/16/20 Page 21 of 28




 1 to the term “VIP Hosts,” as it is misleading and mischaracterizes the job of a customer service

 2 agent. Double Down objects that this request is irrelevant, overbroad, and disproportionate to

 3 Plaintiffs’ claims. Subject to the foregoing objections and its objections to Plaintiffs’ Definitions

 4 and Instructions, Double Down responds that, it will consider this request as to Double Down’s

 5 customer service representatives after Plaintiffs identify how this request is relevant, not

 6 disproportionate to the needs of the case, and not overbroad.

 7

 8          REQUEST FOR PRODUCTION NO. 23

 9          Documents sufficient to Identify the Compensation Structure for VIP Hosts.

10          RESPONSE: Double Down objects to this definition as overbroad and disproportionate

11 to the needs of the case because it incorporates games not referenced in the Amended Complaint

12 and not at issue in this action. Double Down will produce responsive documents only with

13 respect to the game named in the Amended Complaint: DoubleDown Casino. Double Down

14 objects to this request as irrelevant to any parties’ claim or defense and disproportionate to the

15 needs of the case. The Amended Complaint contains no allegations related to “VIP Hosts.”

16 Double Down objects that this request for production seeks information more efficiently

17 ascertained through an interrogatory. Double Down objects to the term “VIP Hosts,” as it is

18 misleading and mischaracterizes the job of a customer service agent. Double Down objects that

19 this request is irrelevant, overbroad, and disproportionate to Plaintiffs’ claims. Double Down

20 objects because its customer service agents do not operate on a commission-based system.

21 Subject to the foregoing objection and its objections to Plaintiffs’ Definitions and Instructions,

22 Double Down responds that, without an understanding as to how this information is relevant or

23 proportional to the needs of the case, it will not produce documents regarding this request, to the

24 extent any exist.

25

26          REQUEST FOR PRODUCTION NO. 24

27          Documents sufficient to Identify all employees that VIP Hosts directly reported to.
     DOUBLE DOWN’S OBJECTIONS AND RESPONSES TO
     PLAINTIFFS’ FIRST SET OF RFPS                                             Davis Wright Tremaine LLP
                                                                                        L AW O FFICE S
     (18-cv-00525-RBL) - 20                                                       920 Fifth Avenue, Suite 3300
                                                                                    Seattle, WA 98104-1610
                                                                             206 622 3150 main 206 757 7700 fax
           Case 2:18-cv-00525-RBL Document 119-2 Filed 07/16/20 Page 22 of 28




 1          RESPONSE: Double Down objects to this definition as overbroad and disproportionate

 2 to the needs of the case because it incorporates games not referenced in the Amended Complaint

 3 and not at issue in this action. Double Down will produce responsive documents only with

 4 respect to the game named in the Amended Complaint: DoubleDown Casino. Double Down

 5 objects to this request as irrelevant to any parties’ claim or defense and disproportionate to the

 6 needs of the case. The Amended Complaint contains no allegations related to “VIP Hosts.”

 7 Double Down objects that this request for production seeks information more efficiently

 8 ascertained through an interrogatory. Double Down objects that this request is a premature and

 9 overbroad search of ESI prior to the parties entering into an ESI agreement. Double Down

10 objects to the term “VIP Hosts,” as it is misleading and mischaracterizes the job of a customer

11 service agent. Double Down objects that this request is irrelevant, overbroad, and

12 disproportionate to Plaintiffs’ claims. Double Down objects because its customer service agents

13 do not operate on a commission-based system. Subject to the foregoing objection and its

14 objections to Plaintiffs’ Definitions and Instructions, Double Down responds that, without an

15 understanding as to how this information is relevant or proportional to the needs of the case, it

16 will not produce documents regarding this request, to the extent any exist.

17

18          REQUEST FOR PRODUCTION NO. 25

19          Documents sufficient to Identify the average amount of money Gamblers have spent on

20 Chip Purchases when they reach each VIP Tier.

21          RESPONSE: Double Down objects to this definition as overbroad and disproportionate

22 to the needs of the case because it incorporates games not referenced in the Amended Complaint

23 and not at issue in this action. Double Down will produce responsive documents only with

24 respect to the game named in the Amended Complaint: DoubleDown Casino. Double Down

25 objects to the term “Gamblers” and assumes it to mean players of DoubleDown Casino. Double

26 Down objects to this request as irrelevant to any parties’ claim or defense and disproportionate to

27 the needs of the case. The Amended Complaint contains no allegations related to “VIP Tiers.”
     DOUBLE DOWN’S OBJECTIONS AND RESPONSES TO
     PLAINTIFFS’ FIRST SET OF RFPS                                             Davis Wright Tremaine LLP
                                                                                        L AW O FFICE S
     (18-cv-00525-RBL) - 21                                                       920 Fifth Avenue, Suite 3300
                                                                                    Seattle, WA 98104-1610
                                                                             206 622 3150 main 206 757 7700 fax
           Case 2:18-cv-00525-RBL Document 119-2 Filed 07/16/20 Page 23 of 28




 1 Double Down objects to this definition as overbroad and disproportionate to the needs of the

 2 case because it incorporates games not referenced in the Amended Complaint and not at issue in

 3 this action. Double Down further objects that this term is misleading and mischaracterizing as

 4 Double Down’s loyalty program contains levels for all users. Double Down objects that this

 5 request for production seeks information more efficiently ascertained through an interrogatory.

 6 Double Down also objects to Plaintiffs’ definition of “relevant time period” as exceeding any

 7 possible statute of limitations; and, while Double Down does not agree that Plaintiffs’ claims are

 8 subject to a four-year statute of limitations because that is the outside arguable period for which

 9 discovery is proper, nonetheless, it will respond as to the time period four years prior to the filing

10 of the Complaint. Double Down objects that this request is a premature and overbroad search of

11 ESI prior to the parties entering into an ESI agreement. Double Down objects because it cannot

12 necessarily identify Plaintiffs user accounts and be certain which accounts belong to Plaintiffs, as

13 Plaintiffs may have multiple accounts. Subject to the foregoing objection and its objections to

14 Plaintiffs’ Definitions and Instructions, Double Down responds that, after Plaintiffs identify all

15 user accounts and email addresses belonging to them, it will search for and produce non-

16 privileged responsive documents, to the extent any exist, sufficient to show the amount of money

17 Plaintiffs Benson and Simonson spent on Chip Purchases as related to the different tier levels

18 they were at in Double Down’s loyalty program from April 9, 2014 to the present.

19

20          REQUEST FOR PRODUCTION NO. 26

21          All Communications sent to or from a VIP Host that contain any Addiction Phrases.

22          RESPONSE: Double Down objects to this definition as overbroad and disproportionate

23 to the needs of the case because it incorporates games not referenced in the Amended Complaint

24 and not at issue in this action. Double Down will produce responsive documents only with

25 respect to the game named in the Amended Complaint: DoubleDown Casino. Double Down

26 objects to this request as irrelevant to any parties’ claim or defense and disproportionate to the

27 needs of the case. The Amended Complaint contains no allegations related to “VIP Hosts.”
     DOUBLE DOWN’S OBJECTIONS AND RESPONSES TO
     PLAINTIFFS’ FIRST SET OF RFPS                                             Davis Wright Tremaine LLP
                                                                                         L AW O FFICE S
     (18-cv-00525-RBL) - 22                                                        920 Fifth Avenue, Suite 3300
                                                                                     Seattle, WA 98104-1610
                                                                              206 622 3150 main 206 757 7700 fax
           Case 2:18-cv-00525-RBL Document 119-2 Filed 07/16/20 Page 24 of 28




 1 Double Down objects to the term “VIP Hosts,” as it is misleading and mischaracterizes the job of

 2 a customer service agent. Double Down objects that this request is irrelevant, overbroad, and

 3 disproportionate to Plaintiffs’ claims. Double Down also objects to Plaintiffs’ definition of

 4 “relevant time period” as exceeding any possible statute of limitations; and, while Double Down

 5 does not agree that Plaintiffs’ claims are subject to a four-year statute of limitations because that

 6 is the outside arguable period for which discovery is proper, nonetheless, it will respond as to the

 7 time period four years prior to the filing of the Complaint. Double Down objects that this request

 8 is a premature and overbroad search of ESI prior to the parties entering into an ESI agreement.

 9 Double Down objects to term “Addiction Phrases” as overbroad and misleading to the extent it

10 suggests the issue of addiction is relevant to the claims and/or that the terms it encompasses

11 relate to addiction. Subject to the foregoing objection, Double Down responds that, after

12 establishing how this request is relevant and not disproportionate to the needs of the case, it will

13 consider search terms related to this request as part of a search conducted pursuant to an ESI

14 agreement proportional to the needs of the case and limited to non-privileged responsive

15 documents regarding DoubleDown Casino from April 9, 2014 to the present related to Plaintiffs

16 Benson and Simonson, to the extent any exist.

17

18          REQUEST FOR PRODUCTION NO. 27

19          All Logic Related To Chip Package Offers, Including all Logic that explains when Chip

20 Package Offers are made and all Logic that explains the dollar value associated with Chip

21 Package Offers.

22          RESPONSE: Double Down objects to this definition as overbroad and disproportionate

23 to the needs of the case because it incorporates games not referenced in the Amended Complaint

24 and not at issue in this action. Double Down will produce responsive documents only with

25 respect to the game named in the Amended Complaint: DoubleDown Casino. Double Down also

26 objects to Plaintiffs’ definition of “relevant time period” as exceeding any possible statute of

27 limitations; and, while Double Down does not agree that Plaintiffs’ claims are subject to a four-
     DOUBLE DOWN’S OBJECTIONS AND RESPONSES TO
     PLAINTIFFS’ FIRST SET OF RFPS                                             Davis Wright Tremaine LLP
                                                                                         L AW O FFICE S
     (18-cv-00525-RBL) - 23                                                        920 Fifth Avenue, Suite 3300
                                                                                     Seattle, WA 98104-1610
                                                                              206 622 3150 main 206 757 7700 fax
           Case 2:18-cv-00525-RBL Document 119-2 Filed 07/16/20 Page 25 of 28




 1 year statute of limitations because that is the outside arguable period for which discovery is

 2 proper, nonetheless, it will respond as to the time period four years prior to the filing of the

 3 Complaint. Double Down objects to this request because the term “All Logic Related To,” as

 4 defined and applied here, is overly broad, unduly burdensome, and disproportionate to the needs

 5 of the case. Double Down objects that this request is a premature and overbroad search of ESI

 6 prior to the parties entering into an ESI agreement. Subject to the foregoing objection and its

 7 objections to Plaintiffs’ Definitions and Instructions, Double Down responds that after

 8 establishing how this request is relevant and not disproportionate to the needs of the case, it will

 9 consider search terms related to this request as part of a search conducted pursuant to an ESI

10 agreement proportional to the needs of the case and limited to non-privileged responsive

11 documents regarding DoubleDown Casino from April 9, 2014 to the present related to Plaintiffs

12 Benson and Simonson, to the extent any exist.

13          REQUEST FOR PRODUCTION NO. 28

14          All Logic Related to whether the Results of Your slot machine games depend in any way

15 on the Guest’s Chip Purchases, Time on Device, or any other non-random factors.

16          RESPONSE: Double Down objects to this definition as overbroad and disproportionate

17 to the needs of the case because it incorporates games not referenced in the Amended Complaint

18 and not at issue in this action. Double Down will produce responsive documents only with

19 respect to the game named in the Amended Complaint: DoubleDown Casino. Double Down also

20 objects to Plaintiffs’ definition of “relevant time period” as exceeding any possible statute of

21 limitations; and, while Double Down does not agree that Plaintiffs’ claims are subject to a four-

22 year statute of limitations because that is the outside arguable period for which discovery is

23 proper, nonetheless, it will respond as to the time period four years prior to the filing of the

24 Complaint. Double Down objects to this request because the term “All Logic Related To,” as

25 defined and applied here, is overly broad, unduly burdensome, and disproportionate to the needs

26 of the case. Double Down objects to the term “Guests” as Double Down does not have “guests,”

27 rather it has people who play its game. Double Down objects that this request is a premature and
     DOUBLE DOWN’S OBJECTIONS AND RESPONSES TO
     PLAINTIFFS’ FIRST SET OF RFPS                                              Davis Wright Tremaine LLP
                                                                                         L AW O FFICE S
     (18-cv-00525-RBL) - 24                                                        920 Fifth Avenue, Suite 3300
                                                                                     Seattle, WA 98104-1610
                                                                              206 622 3150 main 206 757 7700 fax
            Case 2:18-cv-00525-RBL Document 119-2 Filed 07/16/20 Page 26 of 28




 1 overbroad search of ESI prior to the parties entering into an ESI agreement. Double Down

 2 objects to the term “slot machine games” as undefined and not applicable to Double Down’s

 3 products. Subject to the foregoing objections and its objections to Plaintiffs’ Definitions and

 4 Instructions, Double Down responds that after establishing how this request is relevant and not

 5 disproportionate to the needs of the case, it will consider search terms related to this request as

 6 part of a search conducted pursuant to an ESI agreement proportional to the needs of the case

 7 and limited to non-privileged responsive documents regarding DoubleDown Casino from April

 8 9, 2014 to the present related to Plaintiffs Benson and Simonson, to the extent any exist.

 9

10          REQUEST FOR PRODUCTION NO. 29

11          All Communications between or among You and the Washington State Gambling

12 Commission and Its Related Entities Relating To Social Casinos.

13          RESPONSE: Double Down objects to this request because the term “All

14 Communications. . . Related To,” as defined and applied here, is overly broad, unduly

15 burdensome, and disproportionate to the needs of the case. Double Down also objects to

16 Plaintiffs’ definition of “relevant time period” as exceeding any possible statute of limitations;

17 and, while Double Down does not agree that Plaintiffs’ claims are subject to a four-year statute

18 of limitations because that is the outside arguable period for which discovery is proper,

19 nonetheless, it will respond as to the time period four years prior to the filing of the Complaint.

20 Double Down objects that this request is a premature search of ESI prior to the parties entering

21 into an ESI agreement. Subject to the foregoing objection and its objections to Plaintiffs’

22 Definitions and Instructions, Double Down responds that it will search for and produce non-

23 privileged responsive documents that are not ESI, to the extent any exist. Double Down will

24 consider search terms related to this request as part of a search conducted pursuant to an ESI

25 agreement proportional to the needs of the case and limited to non-privileged responsive

26 documents regarding DoubleDown Casino from April 9, 2014 to the present, to the extent any

27 exist.
     DOUBLE DOWN’S OBJECTIONS AND RESPONSES TO
     PLAINTIFFS’ FIRST SET OF RFPS                                             Davis Wright Tremaine LLP
                                                                                         L AW O FFICE S
     (18-cv-00525-RBL) - 25                                                        920 Fifth Avenue, Suite 3300
                                                                                     Seattle, WA 98104-1610
                                                                              206 622 3150 main 206 757 7700 fax
           Case 2:18-cv-00525-RBL Document 119-2 Filed 07/16/20 Page 27 of 28




 1          REQUEST FOR PRODUCTION NO. 30

 2          Documents sufficient to Identify all Gifts and Trips.

 3          RESPONSE: Double Down objects to this request as irrelevant to any parties’ claim or

 4 defense and disproportionate to the needs of the case. The Amended Complaint contains no

 5 allegations related to “Gifts” or “Trips.” Double Down also objects to Plaintiffs’ definition of

 6 “relevant time period” as exceeding any possible statute of limitations; and, while Double Down

 7 does not agree that Plaintiffs’ claims are subject to a four-year statute of limitations because that

 8 is the outside arguable period for which discovery is proper, nonetheless, it will respond as to the

 9 time period four years prior to the filing of the Complaint. Double Down objects that this

10 request is a premature and overbroad search of ESI prior to the parties entering into an ESI

11 agreement. Subject to the foregoing objection and its objections to Plaintiffs’ Definitions and

12 Instructions, Double Down responds that it does not believe any such documents exist regarding

13 Plaintiffs Benson and Simonson, and that it will consider search terms related to this request as

14 part of a search conducted pursuant to an ESI agreement proportional to the needs of the case

15 and limited to non-privileged responsive documents regarding DoubleDown Casino from April

16 9, 2014 to the present related to Plaintiffs Benson and Simonson, to the extent any exist.

17          DATED this 6th day of July, 2020.

18                                                 By: s/ Jaime Drozd Allen
                                                      Jaime Drozd Allen, WSBA #35742
19                                                    Stuart R. Dunwoody, WSBA #13948
                                                      Cyrus E. Ansari, WSBA #52966
20                                                    Benjamin J. Robbins, WSBA #53376
                                                      DAVIS WRIGHT TREMAINE LLP
21                                                    920 Fifth Avenue, Suite 3300
                                                      Seattle, WA 98104-1610
22                                                    Tel: (206) 622-3150 Fax: (206) 757-7700
                                                      Email: jaimeallen@dwt.com
23                                                    Email: stuartdunwoody@dwt.com
                                                      Email: cyrusansari@dwt.com
24                                                    Email: benrobbins@dwt.com
                                                      Attorneys for Double Down Interactive, LLC
25

26

27
     DOUBLE DOWN’S OBJECTIONS AND RESPONSES TO
     PLAINTIFFS’ FIRST SET OF RFPS                                             Davis Wright Tremaine LLP
                                                                                         L AW O FFICE S
     (18-cv-00525-RBL) - 26                                                        920 Fifth Avenue, Suite 3300
                                                                                     Seattle, WA 98104-1610
                                                                              206 622 3150 main 206 757 7700 fax
           Case 2:18-cv-00525-RBL Document 119-2 Filed 07/16/20 Page 28 of 28




 1                                   CERTIFICATE OF SERVICE
 2          I hereby certify that on this date I emailed the foregoing document to the attorneys of record

 3 representing Plaintiffs, in accordance with the parties’ agreement.

 4          DATED this 6th day of July, 2020.
                                                   s/ Jaime Drozd Allen
 5                                                 Jaime Drozd Allen, WSBA #35742
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     DOUBLE DOWN’S OBJECTIONS AND RESPONSES TO
     PLAINTIFFS’ FIRST SET OF RFPS                                              Davis Wright Tremaine LLP
                                                                                         L AW O FFICE S
     (18-cv-00525-RBL) - 27                                                        920 Fifth Avenue, Suite 3300
                                                                                     Seattle, WA 98104-1610
                                                                              206 622 3150 main 206 757 7700 fax
